Exhibit 10.1

 



 

 

MODUSLINK GLOBAL SOLUTIONS, INC.

PREFERRED STOCK PURCHASE AGREEMENT

DECEMBER 15, 2017

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 



TABLE OF CONTENTS

PAGE

ARTICLE I.   DEFINITIONS 1 1.1   Definitions 1 ARTICLE II.   PURCHASE AND SALE 7
2.1   Purchase and Sale of the Securities 7 2.2   Closing 7 2.3   Closing
Deliveries 7 ARTICLE III.   REPRESENTATIONS AND WARRANTIES 8
3.1   Representations and Warranties of the Company 8 3.2   Representations and
Warranties of the Purchaser 15 ARTICLE IV.   OTHER AGREEMENTS OF THE PARTIES 16
4.1   Legends 16 4.2   Dilution 17 4.3   Reservation and Listing of Securities
18 4.4   Conversion Procedures 18 4.5   Securities Laws Disclosure; Publicity 18
4.6   Use of Proceeds 19 4.7   Covenants 19 4.8   No Impairment 21
4.9   Indemnification 21 4.10   Shareholders Rights Plan 22 4.11   Access 22
4.12   Amendments to Transaction Documents 22 4.13   Further Assurances 22
4.14   Best Efforts 23 4.15   Stockholder Approval

23

i

 

ARTICLE V.   CONDITIONS 23 5.1   Conditions Precedent to the Obligations of the
Purchaser 23 5.2   Conditions Precedent to the Obligations of the Company 24
ARTICLE VI.   REGISTRATION RIGHTS 25 6.1   Piggyback Registration Requirements
25 6.2   Registration Expenses 28 6.3   Registration on Form S-3 28
6.4   Registration Period 28 6.5   Indemnification 29 6.6   Contribution 30
ARTICLE VII.   MISCELLANEOUS 31 7.1   Fees and Expenses 31 7.2   Entire
Agreement 31 7.3   Notices 32 7.4   Amendments; Waivers 32 7.5   Construction 33
7.6   Successors and Assigns 33 7.7   No Third-Party Beneficiaries 33
7.8   Governing Law; Venue; Waiver of Jury Trial 33 7.9   Survival 34
7.10   Execution 34 7.11   Severability 34 7.12   Rescission and Withdrawal
Right 34 7.13   Replacement of Securities 34 7.14   Remedies 34 7.15   Payment
Set Aside 35 7.16   Adjustments in Share Numbers and Prices 35
7.17   Construction 35 7.18   Legal Counsel 35



ii

 

 

PREFERRED STOCK PURCHASE AGREEMENT

This Preferred Stock Purchase Agreement is entered into and dated as of December
15, 2017 (this “Agreement”), by and between ModusLink Global Solutions, Inc., a
Delaware corporation (the “Company”), and SPH Group Holdings LLC (the
“Purchaser”).

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, and rules promulgated
thereunder, the Company desires to issue and sell to the Purchaser, and the
Purchaser desires to purchase from the Company, shares of the Company’s Series C
Convertible Preferred Stock, par value $0.01 per share, pursuant to the terms
set forth herein.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:

ARTICLE I.
DEFINITIONS

1.1              Definitions. In addition to the terms defined elsewhere in this
Agreement, the following terms shall have the meanings set forth in this
Section 1.1:

“Affiliate” of a Person means any other Person that, directly or indirectly
through one or more intermediaries, Controls or is Controlled by or is under
common Control with the first Person. Without limiting the foregoing with
respect to the Purchaser, any investment fund or managed account that is managed
on a discretionary basis by the same investment manager as the Purchaser will be
deemed to be an Affiliate of the Purchaser.

“Breach Event” shall have the definition set forth in the Certificate of
Designations.

“Business Day” means any day except Saturday, Sunday and any day which is a U.S.
federal legal holiday or a day on which banking institutions in the State of New
York are authorized or required by law or other governmental action to close.

“Certificate of Designations” means the Certificate of Designations, Preferences
and Rights of the Series C Convertible Preferred Stock of ModusLink Global
Solutions, Inc. in the form attached hereto as Exhibit A.

“Claim” is defined in Section 3.1(n).

“Closing” is defined in Section 2.2.

“Closing Date” is defined in Section 2.2.

“Commission” or “SEC” means the U.S. Securities and Exchange Commission.

 

 



“Committee Counsel” means Littman Krooks LLP, counsel to the Special Committee.

“Common Stock” means the common stock of the Company, par value $0.01 per share,
and any securities into which such common stock may hereafter be reclassified or
converted.

“Common Stock Equivalents” means, collectively, Options and Convertible
Securities.

“Company” is defined in the Preamble hereto.

“Company Bylaws” is defined in Section 3.1(a).

“Company Certificate” is defined in Section 3.1(a).

“Company’s Knowledge” means the actual knowledge, as of the date of this
Agreement, of the executive officers (as defined in Rule 405 under the
Securities Act) of the Company, after reasonable inquiry.

“Contracts” means, with respect to any Person, any agreement, undertaking,
franchise, permit, lease, loan, license, guarantee, understanding, commitment,
contract, note, bond, indenture, mortgage, deed of trust or other obligation,
instrument, document, agreement or other arrangement of any kind (written or
oral) to which such Person is a party or by which such Person, or any material
amount of such Person’s property, is bound.

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, by contract or otherwise.

“Conversion Price” is defined in the Certificate of Designations and, whenever
referred to in this Agreement, the term “Conversion Price” shall refer to the
Conversion Price as then in effect under the Certificate of Designations.

“Convertible Notes” means the 5.25% Convertible Senior Notes due 2019 of the
Company.

“Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
Common Stock.

“Debt” is defined in Section 3.1(n).

“DTC” is defined in Section 4.1(c).

“Eligible Market” means any of the following: the Principal Market, the New York
Stock Exchange, the NYSE MKT, The NASDAQ Global Select Market, The NASDAQ
Capital Market or the OTC Bulletin Board.

2

 



“Evaluation Date” is defined in Section 3.1(m).

“Event” is defined in Section 6.1(b)(v).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“First Meeting” is defined in Section 4.15(b).

“GAAP” is defined in Section 3.1(h).

“Governmental Authority” means any government or political subdivision or any
agency, authority, bureau, central bank, commission, department or
instrumentality, or any court, tribunal, grand jury or arbitrator, in each case
whether foreign or domestic.

“Holder” and “Holders” shall include the Purchaser and any permitted transferee
or transferees of Registrable Securities (as defined below) which have not been
sold to the public to whom the registration rights conferred by this Agreement
have been transferred in compliance with this Agreement; provided that neither
such Person nor any Affiliate of such Person is registered as a broker or dealer
under Section 15(a) of the Securities Exchange Act of 1934, as amended, or a
member of the Financial Industry Regulatory Authority.

“Holder Representative” is defined in Section 6.1(e).

“Indebtedness” of any Person means (i) all indebtedness representing money
borrowed which is created, assumed, incurred or guaranteed in any manner by such
Person or for which such Person is responsible or liable (whether by guarantee
of such indebtedness, agreement to purchase indebtedness of, or to supply funds
to or invest in, others), (ii) any direct or contingent obligations of such
Person arising under any letter of credit (including standby and commercial),
bankers acceptances, bank guaranties, surety bonds and similar instruments,
(iii) all indebtedness secured by any Lien existing on property or assets owned
by such Person and (iv) any shares of capital stock or other securities having a
redemption feature; provided that the Preferred Stock, and any obligations due
in respect thereof in accordance, as applicable, with the Certificate of
Designations shall not be deemed to be Indebtedness pursuant to this definition.

“Indemnified Party” is defined in Section 6.5(c)(i).

“Indemnifying Party” is defined in Section 6.5(c)(i).

“IRS” is defined in Section 3.1(m)(iv).

“Liens” is defined in Section 3.1(e).

“Losses” means any and all damages, fines, penalties, deficiencies, liabilities,
claims, losses (including loss of value), judgments, awards, settlements, taxes,
actions, obligations and costs and expenses in connection therewith (including,
without limitation, interest, court costs and reasonable fees and expenses of
attorneys, accountants and other experts, or any other expenses of litigation or
other Proceedings or of any default or assessment).

3

 



“Material Adverse Effect” means any material adverse effect on the business,
properties, assets, operations, results of operations, or condition (financial
or otherwise) of the Company and its Subsidiaries, taken as a whole, or on the
transactions contemplated by the Transaction Documents, or on the authority or
ability of the Company to perform its obligations under the Transaction
Documents; provided, however, that no effect(s) arising out of or resulting from
any of the following will, in and of itself, constitute a Material Adverse
Effect (provided, that, with respect to clauses (i), (ii), (iii) and (iv), any
effect does not disproportionately adversely affect the Company or its
Subsidiaries compared to other companies of similar size operating in the
industry in which the Company and its Subsidiaries operate): (i) general
economic conditions; (ii) conditions generally in the securities markets,
financial markets or currency markets; (iii) political conditions or acts of
war, sabotage or terrorism; and (iv) acts of God, natural disasters, weather
conditions or other calamities.

“Material Contract” means (A) any agreement which requires future expenditures
by the Company or any Subsidiary in excess of $500,000 or which might result in
payments to the Company or any Subsidiary in excess of $500,000; (B) any
purchase or task order which might result in payments to the Company or any
Subsidiary in excess of $500,000; (C) any employment agreements (not including
at-will employment letters with employees), (D)  any agreement that is or would
be required to be filed as an exhibit to the SEC Documents pursuant to
Item 601(b)(10) of Regulation S-K of the Commission, and (E) any Contract the
violation of which, or default under which, by the Company or any Subsidiary, on
the one hand, or the other party(ies) to such Contract, on the other hand, could
reasonably be expected to result in a Material Adverse Effect.

“Options” means any rights, warrants or options to, directly or indirectly,
subscribe for or purchase Common Stock or Convertible Securities.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Piggyback Registration Statement” is defined in Section 6.1(a).

“Preferred Shares” means the shares of Preferred Stock to be sold and issued by
the Company to the Purchaser in accordance with and subject to the terms and
conditions of this Agreement.

“Preferred Stock” means the Series C Convertible Preferred Stock of the Company,
par value $0.01 per share, and all securities into which such preferred stock
may be reclassified or converted (other than the Common Stock).

“Principal Market” means The NASDAQ Global Market.

“Proceeding” means an action, claim, suit, inquiry, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or, to the Company’s Knowledge, threatened.

4

 



“Prohibited Issuance” means the issuance of: (A) any shares of Common Stock at a
purchase price less than the then-existing Conversion Price or the issuance of
any Common Stock Equivalents with a conversion price or exercise price less than
the then-existing Conversion Price, except under any stockholder approved equity
incentive plan; (B) any Common Stock Equivalents consisting of Indebtedness that
is convertible into or exchangeable or exercisable for Common Stock; (C) any
preferred stock of the Company that is senior to or pari passu with the
Preferred Stock with respect to rights, preferences or privileges as to
dividends, liquidation preference or redemption or contains a greater than 1x
liquidation preference or is a “participating” preferred stock; (D) any shares
of Common Stock or Common Stock Equivalents to the extent the effective purchase
or conversion price or the number of underlying shares floats or resets or
otherwise varies or is subject to adjustment (directly or indirectly) based on
market prices of the Common Stock; or (E) any warrants or other rights to
purchase Common Stock that, when valued on a black scholes basis, decreases the
exercise price for such warrants or other rights below the then-existing
Conversion Price.

“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus including post-effective amendments, and all material incorporated by
reference or deemed to be incorporated by reference in such Prospectus.

“Purchase Price” is defined in Section 2.1.

“Purchaser Counsel” or “Olshan” means Olshan Frome Wolosky LLP, counsel to the
Purchaser.

“Purchaser” is defined in the Preamble hereto.

“Records” is defined in Section 6.1(d).

“register,” “registered” and “registration” shall refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act and applicable rules and regulations thereunder, and the
declaration or ordering of the effectiveness of such registration statement.

“Registrable Securities” means all Underlying Shares, together with any
securities issued or issuable upon any stock split, dividend or other
distribution, recapitalization or similar event with respect to the foregoing.

“Registration Statement” means any registration statements on Forms S-1 or S-3
required to be filed under Section 6.1, including (in each case) the Prospectus,
amendments and supplements to such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
such registration statement.

5

 



“Registration Expenses” shall mean all expenses to be incurred by the Company in
connection with each Holder’s registration rights under this Agreement,
including, without limitation, all registration and filing fees, printing
expenses, fees and disbursements of counsel for the Company, blue sky fees and
expenses, and the expense of any special audits incident to or required by any
such registration (but excluding the compensation of regular employees of the
Company, which shall be paid in any event by the Company).

“Regulation D” shall mean Regulation D as promulgated pursuant to the Securities
Act, and as subsequently amended.

“Related Person” is defined in Section 4.9.

“Required Approvals” is defined in Section 3.1(e).

“Rule 144,” “Rule 415,” and “Rule 424” means Rule 144, Rule 415 and Rule 424,
respectively, promulgated by the Commission pursuant to the Securities Act, as
such Rules may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission having substantially the same effect as such
Rule.

“SEC Documents” has the meaning set forth in Section 3.1(h).

“Securities” means the Preferred Shares and the Underlying Shares issued or
issuable (as applicable) to the Purchaser pursuant to the Transaction Documents.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Selling Expenses” shall mean all underwriting discounts and selling commissions
applicable to the sale of Registrable Securities and all fees and disbursements
of counsel for the Holder not included within “Registration Expenses”.

“Significant Subsidiary” means any Subsidiary that would be a “significant
subsidiary” as defined in Article I, Rule 1-02 of Regulation S-X.

“Special Committee” means the special committee of independent directors of the
Board of Directors of the Company established to evaluate the terms and
conditions of the transactions set forth herein.

“Stockholder Approval” is defined in Section 4.15(a).

“Solvent” is defined in Section 3.1(n).

“Subsidiary(ies)” means at any time, any Person (other than a natural person or
Governmental Authority) which the Company (either alone or through or together
with any other Subsidiary), owns, directly or indirectly, more than a majority
of the capital stock or equity interests the holders of which are generally
entitled to vote for the election of the board of directors or other governing
body of such Person.

6

 



“Trading Day” means (a) any day on which the Common Stock is listed or quoted
and traded on its primary Trading Market, or (b) if the Common Stock is not then
listed or quoted and traded on any Trading Market, then any Business Day.

“Trading Market” means The NASDAQ Global Market or any other primary Eligible
Market or any national securities exchange, market or trading or quotation
facility on which the Common Stock is then listed or quoted.

“Transaction Documents” means this Agreement, the Certificate of Designations,
and any other documents, certificates or agreements executed or delivered in
connection with the transactions contemplated hereby.

“Underlying Shares” means the shares of Common Stock issued or issuable (i) upon
conversion of the Preferred Stock and (ii) in satisfaction of any other
obligation or right of the Company to issue shares of Common Stock pursuant to
the Transaction Documents (including upon payment of any dividends in Common
Stock to the holders of Preferred Stock to the extent specifically permitted by
the Certificate of Designations), and in each case, any securities issued or
issuable in exchange for or in respect of such securities.

“8-K Filing” is defined in Section 4.5.

ARTICLE II.
PURCHASE AND SALE

2.1              Purchase and Sale of the Securities. Subject to the terms and
conditions of this Agreement, the Purchaser agrees to purchase from the Company,
and the Company agrees to sell and issue to the Purchaser, at the Closing, the
Preferred Shares in the amounts set forth opposite the Purchaser’s name on
Schedule A hereto for the aggregate purchase price set forth opposite the
Purchaser’s name on Schedule A hereto under the headings “Number of Preferred
Shares.” The purchase price for each Preferred Share shall be One Thousand
Dollars ($1,000) (the “Purchase Price”).

2.2              Closing. The purchase and sale of the Preferred Shares pursuant
to the terms of this Agreement (the “Closing”) shall take place at the offices
of Olshan Frome Wolosky LLP in New York City, New York, at 10:00 A.M. (New York
City time) on the date each of the conditions set forth in Section 2.3 and
Article 5 have been satisfied, or at such other time and place as the Company
and the Purchaser mutually agree upon in writing (the “Closing Date”).

2.3              Closing Deliveries.

(a)                  At the Closing, the Company shall deliver or cause to be
delivered to the Purchaser the following:

(i)            a stock certificate representing the Preferred Shares registered
in the name of the Purchaser (or one or more of its assignees or designees), in
the amount indicated opposite the Purchaser’s name on Schedule A hereto, in
proper form for transfer, and with any required stock transfer stamps affixed
thereto;

7

 



(ii)          the Certificate of Designations, together with confirmation of
filing and effectiveness with the Secretary of State of the State of Delaware;

(iii)         a certificate dated as of the Closing Date and signed by the Chief
Executive Officer of the Company certifying as of the Closing Date (i) as to the
fulfillment of each of the conditions set forth in Section 5.1 and (ii) that no
Breach Event, or event which, with the giving of notice or the passing of time,
would constitute a Breach Event, exists as of such date;

(iv)         certificates dated as of the Closing Date and signed by the
Secretary of the Company certifying: (1) that attached thereto is a true and
complete copy of all resolutions adopted by the Special Committee and Board of
Directors authorizing the execution, delivery and performance of each of the
Transaction Documents, and that all such resolutions are in full force and
effect and are all the resolutions adopted in connection with the transactions
contemplated by this Agreement; (2) that attached thereto are true and complete
copies of the Company Certificate and Company Bylaws, and that such documents
are in full force and effect; and (3) the signatures and titles of the officers
of the Company executing each of the Transaction Documents; and

(v)          any other document reasonably requested by the Purchaser or its
counsel.

(b)                  At the Closing, the Purchaser shall deliver or cause to be
delivered to the Company the purchase price set forth opposite the Purchaser’s
name on Schedule A hereto under the heading “Aggregate Purchase Price,” in
United States dollars and in immediately available funds, by wire transfer to an
account designated in writing by the Company for such purpose.

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

3.1              Representations and Warranties of the Company. The Company
hereby represents and warrants to, and agrees with, the Purchaser as of the date
hereof as follows:

(a)                  Organization and Qualification. Each of the Company and the
Subsidiaries is an entity duly incorporated, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or formation,
with the requisite power and authority to own and use its properties and assets
and to carry on its business as currently conducted. Neither the Company nor any
Subsidiary is in violation or default of any of the provisions of its respective
certificate or articles of incorporation or bylaws or other organizational or
charter documents. Each of the Company and the Subsidiaries is duly qualified to
conduct business and is in good standing as a foreign corporation in each
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary, except where the failure to be so
qualified or in good standing, as the case may be, could not reasonably be
expected to, individually or in the aggregate result in a Material Adverse
Effect, and no Proceeding has been instituted in any such jurisdiction revoking,
limiting or curtailing or seeking to revoke, limit or curtail such power and
authority or qualification. The Company has delivered or made available to the
Purchaser true and complete copies of the Restated Certificate of Incorporation
of the Company (the “Company Certificate”) and Fourth Amended and Restated
Bylaws of the Company (the “Company Bylaws”), each as amended to date, and the
respective certificate or articles of incorporation or bylaws or other
organizational or charter documents of each Subsidiary. Each of the foregoing
documents is in full force and effect. The Company has not violated any
provision of the Company Certificate, the Company Bylaws or any certificate or
articles of incorporation or bylaws or other organizational or charter documents
of any Subsidiary, in a manner that has not been cured and that materially and
adversely affects the Company.

8

 



(b)                  Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
respective obligations hereunder and thereunder and to issue the Securities in
accordance with the terms hereof and thereof. The execution and delivery by the
Company of each of the Transaction Documents and the consummation by it of the
transactions contemplated hereunder and thereunder, including, without
limitation, the issuance of the Preferred Shares and the reservation for
issuance and the issuance of the Underlying Shares, have been duly authorized by
all necessary action on the part of the Company and no further consent or action
is required by the Company, or its Board of Directors or stockholders. Each
Transaction Document has been (or upon delivery will have been) duly executed by
the Company and, when delivered in accordance with the terms hereof, will
constitute the legal, valid and binding obligation of the Company, enforceable
against the Company, in accordance with its terms, subject to (i) laws of
general application relating to bankruptcy, insolvency and the relief of
debtors, or (ii) rules of law governing specific performance, injunctive relief
or other equitable remedies.

(c)                  No Conflicts. The execution, delivery and performance of
the Transaction Documents by the Company and the Subsidiaries and the
consummation by them of the transactions contemplated hereby and thereby
(including, without limitation, the issuance of the Preferred Shares, and the
reservation for issuance and the issuance of the Underlying Shares) do not and
will not (i) conflict with or violate any provision of the Company’s or any
Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, (ii) conflict with, or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, or result in, or have the enforcement of the rights provided for in the
Transactions Documents constitute, a change of control (including, without
limitation, by being deemed to be a merger, consolidation, or other disposition
of all or substantially all of the assets or businesses of the Company or any of
its Subsidiaries) or similar outcome in any respect under, or give to others any
rights (x) of termination, amendment, acceleration or cancellation of, or (y) to
any payment (including, without limitation, any employment or severance payment)
under, any agreement, credit facility, debt or other instrument (evidencing a
Company or Subsidiary debt or otherwise) or other understanding to which the
Company or any Subsidiary is a party or by which any property or asset of the
Company or any Subsidiary is bound or affected or result in the creation of any
Lien upon any of the properties or assets of the Company or any Subsidiary, or
(iii) result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any Governmental Authority or any
regulatory or self-regulatory agency to which the Company or a Subsidiary is
subject (including foreign, federal and state securities laws and regulations
and the rules and regulations of the Principal Market and applicable laws of the
State of Delaware), or by which any property or asset of the Company or a
Subsidiary is bound or affected.

9

 



(d)                 Filings, Consents and Approvals. Neither the Company nor any
Subsidiary is required to obtain any consent, waiver, authorization, permit or
order of, give any notice to, or make any filing or registration with, any
Governmental Authority or any regulatory or self-regulatory agency or any other
Person in connection with the execution, delivery and performance by the Company
of the Transaction Documents, other than the filing by the Company of a Notice
of Sale of Securities on Form D with the Commission under Regulation D of the
Securities Act, the filing of the Certificate of Designations, state and
applicable Blue Sky filings, and the consents, waivers, authorizations, permits,
orders, notices, filings or registrations set forth on Schedule 3.1(d)
(collectively, the “Required Approvals”). To the Company’s Knowledge, the
Company and its Subsidiaries are unaware of any facts or circumstances that
might prevent the Company from obtaining or effecting any of the Required
Approvals.

(e)                  Subsidiaries. The Company does not directly or indirectly
control or own any interest in any other Person other than those listed in
Schedule 3.1(e). The jurisdiction of organization of each Subsidiary is as set
forth on Schedule 3.1(e). Except as disclosed in Schedule 3.1(e), the Company
owns, directly or indirectly, all of the capital stock of each Subsidiary free
and clear of any lien, charge, claim, tax, security interest, encumbrance, right
of first refusal or similar right or other restriction (collectively, “Liens”),
and all the issued and outstanding shares of capital stock of each Subsidiary
have been validly issued and are duly authorized, fully paid and non-assessable
and free of preemptive and similar rights.

(f)                   Issuance of the Securities. The Preferred Shares and the
Underlying Shares issuable upon conversion of the Preferred Shares and any other
Underlying Shares issuable pursuant to the Transaction Documents shall be duly
authorized as of the Closing. As of the Closing, the Preferred Shares shall be,
and any Underlying Shares when so issued in accordance with the terms of the
applicable Transaction Documents will be, validly issued, fully paid and
nonassessable and free from all preemptive or similar rights or Liens with
respect to the issue thereof. As of the Closing, the Preferred Shares have been,
and the Underlying Shares when so issued in accordance with the terms of the
applicable Transaction Documents will be, issued in compliance with applicable
securities laws, rules and regulations. The issuance and sale of the Securities
contemplated hereby does not conflict with or violate any rules or regulations
of the Principal Market. As of the Closing, a number of shares of Common Stock
shall have been duly authorized and reserved for issuance which equals or
exceeds 100% of the aggregate of the maximum number of shares of Common Stock
issuable upon conversion of all of the Preferred Shares.

(g)                  Capitalization. Immediately prior to the issuance of the
Preferred Shares hereunder, the authorized capital stock of the Company consists
of (i) 1,400,000,000 shares of Common Stock, of which 55,557,326 shares are
issued and outstanding, (ii) 5,000,000 shares of preferred stock, par value
$0.01 per share (A) of which 140,000 shares are designated as “Series A Junior
Participating Preferred Stock, of which no shares are issued or outstanding and
(B) there is a sufficient amount of authorized preferred stock to issue the
Preferred Shares. All of the outstanding shares have been validly issued and are
fully paid and nonassessable. No shares of Common Stock are subject to
preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Company. Except as set forth in the SEC Documents,
as of the date hereof, (i) there are no outstanding options (except for options
granted under the Company’s existing equity incentive plans), warrants, scrip,
rights to subscribe to, Common Stock Equivalents, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company, or contracts, commitments,
understandings or arrangements by which the Company is or may become bound to
issue additional shares of capital stock of the Company and (ii) there are no
agreements or arrangements under which the Company is obligated to register the
sale of any of its securities under the Securities Act except as provided
herein. There are no securities or instruments containing anti-dilution or
similar provisions that will be triggered by the issuance of any of the
Securities as described in this Agreement.

10

 



(h)                  SEC Reports; Financial Statements. During the twelve (12)
months prior to the date hereof, the Company has timely filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the Commission pursuant to the reporting requirements of the Exchange Act (all
of the foregoing filed prior to the date hereof, and all exhibits included
therein and financial statements, notes and schedules thereto and documents
incorporated by reference therein being hereinafter referred to as the “SEC
Documents”). As of their respective filing dates, the SEC Documents complied in
all material respects with the requirements of the Exchange Act and the rules
and regulations of the Commission promulgated thereunder applicable to the SEC
Documents, and none of the SEC Documents, at the time they were filed with the
Commission, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. The Commission has not issued any stop order or other
order suspending the effectiveness of any registration statement filed by the
Company or any Subsidiary under the Exchange Act or the Securities Act. As of
their respective filing dates, the financial statements of the Company included
in the SEC Documents and, as of the respective dates delivered by the Company to
the Purchaser, any other financial statements of the Company (if any) delivered
by the Company to the Purchaser complied as to form in all material respects
with applicable accounting requirements and the published rules and regulations
of the Commission with respect to financial statements included in the SEC
Documents. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles, consistently applied
(“GAAP”), consistently applied, during the periods involved (except (i) as may
be otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments); as of the date hereof, there are no obligations, liabilities or
indebtedness (including contingent and indirect liabilities) which are material
to the Company and not reflected in such financial statements, and no material
adverse changes have occurred in the financial condition or business of the
Company since the date of the most recent financial statement provided by the
Company to the Purchaser or included in the SEC Documents.

11

 



(i)                    Taxes. The Company and each of its Subsidiaries (i) has
made or filed all foreign, U.S. federal and (to the Company’s Knowledge, solely
with respect to state income tax returns) state income and all other tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations, except those being contested in good faith and (iii)
has set aside on its books provision reasonably adequate for the payment of all
taxes yet to become due for the periods to which such returns, reports or
declarations apply. All tax returns are true and correct in all material
respects. There is no liability for any tax to be imposed upon its or any of its
Subsidiaries’ properties or assets as of the date of this Agreement for which
adequate provision has not been made. There are no unpaid taxes in any material
amount claimed to be due by the taxing authority of any jurisdiction, and the
officers of the Company know of no basis for any such claim. No material tax
returns of the Company have been audited, and to the Company’s Knowledge, no
deficiency assessment or proposed adjustment of the Company’s or the
Subsidiaries material taxes is pending.

(j)                    No Material Adverse Effect; Absence of Certain Changes.
Since August 1, 2017, there has been no Material Adverse Effect on the business,
assets, properties, operations, condition (financial or otherwise) or results of
operations of the Company or its Subsidiaries and there is no specific fact
known to the Company which would reasonably be expected to result in any
Material Adverse Effect. Except as disclosed in the SEC Documents or
Schedule 3.1(j), since August 1, 2017, neither the Company nor any of its
Subsidiaries has (i) declared or paid any dividends or purchased, redeemed or
made any agreements to purchase or redeem any shares of its capital stock,
(ii) sold any assets, individually or in the aggregate, in excess of $500,000,
(iii) had capital expenditures, individually or in the aggregate, in excess of
$500,000, (iv) altered its method of accounting or the identity of its auditors,
(v) incurred any liabilities (contingent or otherwise), individually or in the
aggregate, in excess of $500,000, other than (A) trade payables and accrued
expenses incurred in the ordinary course of business and (B) liabilities not
required to be reflected in the Company’s financial statements pursuant to GAAP
(including, without limitation, the footnotes thereto) or required to be
disclosed in filings made with the SEC or (vi) issued any equity securities to
any officer, director or Affiliate. Neither the Company nor any of its
Subsidiaries has taken any steps to seek protection pursuant to any bankruptcy
law nor does the Company have any knowledge or reason to believe that its
creditors intend to initiate involuntary bankruptcy proceedings or any actual
knowledge of any fact that would reasonably lead a creditor to do so. The
Company does not have pending before the Commission any request for confidential
treatment of information. Neither the Company nor any Affiliate of the Company
(including, without limitation, any pension plan, employee stock option plan or
similar plan) has purchased or sold any securities of the Company within the 90
days preceding the date hereof. The Company and its Subsidiaries, individually
and on a consolidated basis, are not as of the date hereof, and after giving
effect to the transactions contemplated hereby to occur at the Closing, will not
be Insolvent (as defined below). No event, liability, development or
circumstance has occurred or exists, or, to the Company’s Knowledge, is
contemplated to occur with respect to the Company, its Subsidiaries or their
respective business, properties, operations or financial condition, that would
be required to be disclosed by the Company under applicable securities laws on a
registration statement on Form S-1 filed with the Commission relating to an
issuance and sale by the Company of its Common Stock and which has not been
publicly announced.

12

 



(k)                  Litigation. As of the date hereof, except as disclosed in
the SEC Documents or listed on Schedule 3.1(k), there is no suit, claim, action,
arbitration, investigation or proceeding pending or, to the Company’s Knowledge,
threatened that (i) if determined adversely to the Company or any of the
Company’s Subsidiaries, has had or would reasonably be expected to result in
losses greater than $500,000, or (ii) could reasonably be expected to result in
a Material Adverse Effect. Neither the Company nor any Subsidiary is subject to
any outstanding order, writ, injunction, judgment, decree or arbitration ruling,
award or other finding that, individually or in the aggregate, has had or would
reasonably be expected to have a Material Adverse Effect

(l)                    Compliance. Except as set forth in Schedule 3.1(l), as of
the date hereof, each of the Company and its Subsidiaries has complied and is in
compliance with all statutes, ordinances, rules and regulations of any
Governmental Authority or any regulatory or self-regulatory agency, to which the
Company or a Subsidiary is subject, except for any non-compliance that,
individually or in the aggregate, has not had and would not reasonably be
expected to have a Material Adverse Effect

(m)                Internal Accounting Controls. The Company and the
Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Company has established disclosure controls and
procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the
Company and designed such disclosure controls and procedures to ensure that
information required to be disclosed by the Company in the reports it files or
submits under the Exchange Act is recorded, processed, summarized and reported,
within the time periods specified in the Commission’s rules and forms, including
without limitation, controls and procedures designed to ensure that information
required to be disclosed by the Company in the reports that it files or submits
under the Exchange Act is accumulated and communicated to the Company’s
management, including its principal executive officer or officers and its
principal financial officer or officers, as appropriate, to allow timely
decisions regarding required disclosure. The Company’s certifying officers have
evaluated the effectiveness of the Company’s disclosure controls and procedures
as of the end of the period covered by the Company’s most recently filed
periodic report under the Exchange Act (such date, the “Evaluation Date”). The
Company presented in its most recently filed periodic report under the Exchange
Act the conclusions of the certifying officers about the effectiveness of the
disclosure controls and procedures based on their evaluations as of the
Evaluation Date. Since the Evaluation Date, there have been no changes in the
Company’s internal control over financial reporting (as such term is defined in
the Exchange Act) that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.
Except as disclosed in the SEC Documents, during the twelve (12) months prior to
the date hereof neither the Company nor any of its Subsidiaries has received any
notice or correspondence from any accountant relating to any material weakness
in any part of the system of internal accounting controls of the Company or any
of its Subsidiaries.

13

 



(n)                  Solvency. No proceedings have been taken, instituted or, to
the knowledge of the Company, are pending for the dissolution or liquidation of
the Company or any of its Subsidiaries. Neither the Company nor any of its
Subsidiaries has taken any steps to seek protection pursuant to any bankruptcy
or insolvency laws, nor does the Company have any knowledge or reason to believe
that its creditors intend to initiate involuntary bankruptcy proceedings or any
knowledge of any fact that would reasonably lead a creditor to do so. The
Company and its Subsidiaries, taken as a whole, are, as of the date hereof, and
after giving effect to the transactions contemplated hereby, will be Solvent. As
used herein, (x) “Solvent”, with regard to any Person, means that (a) the sum of
the assets of such Person, both at a fair valuation and at present fair salable
value, exceeds its liabilities, including contingent, subordinated, unmatured,
unliquidated and disputed liabilities, (b) such Person has sufficient capital
with which to conduct its business, and (c) such Person has not incurred Debts,
and does not intend to incur Debts, beyond its ability to pay such Debts as they
mature, (y) “Debt” means any liability on a Claim, and (z) “Claim” means (i) a
right to payment, whether or not such right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured, or (ii) a right to an equitable remedy
for breach of performance if such breach gives rise to a payment, whether or not
such right to an equitable remedy is reduced to judgment, fixed, contingent,
matured, unmatured, disputed, undisputed, secured or unsecured; with respect to
any such contingent liabilities, such liabilities shall be computed at the
amount which, in light of all of the facts and circumstances existing at the
time, represents the amount which can reasonably be expected to become an actual
or matured liability.

(o)                  Broker Fees. No brokerage or finder’s fees or commissions
are or will be payable by the Company to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other Person
with respect to the transactions contemplated by this Agreement.

(p)                  Private Placement. Assuming the accuracy of the Purchaser’s
representations and warranties set forth in Section 3.2, (i) no registration
under the Securities Act is required for the offer and sale of the Securities by
the Company to the Purchaser under the Transaction Documents, and (ii) the
issuance and sale of the Securities hereunder does not contravene the rules and
regulations of the Principal Market.

(q)                  Disclosure. This Agreement and the Schedules set forth
herein do not contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained therein, in
light of the circumstances under which they were made, not misleading. No event
or circumstance has occurred or information exists with respect to the Company
or any of its Subsidiaries or its or their business, properties, operations or
financial conditions, which, under applicable law, rule or regulation, requires
public disclosure or announcement by the Company but which has not been so
publicly announced or disclosed.

(r)                   Acknowledgment Regarding Purchaser’s Purchase of
Securities. The Company acknowledges and agrees that the Purchaser is acting
solely in the capacity of an arm’s length purchaser with respect to this
Agreement and the transactions contemplated hereby and thereby. The Company
further acknowledges that the Purchaser is not acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to this
Agreement and the transactions contemplated hereby and any advice given by the
Purchaser or any of its respective representatives or agents in connection with
this Agreement and the transactions contemplated hereby is merely incidental to
the Purchaser’s purchase of the Securities. The Company further represents to
the Purchaser that the Company’s decision to enter into this Agreement has been
based solely on the independent evaluation of the Company and its
representatives. The Company further acknowledges that the Purchaser has not
made any promises or commitments other than as set forth in this Agreement,
including any promises or commitments for any additional investment by the
Purchaser in the Company.

14

 



3.2              Representations and Warranties of the Purchaser. The Purchaser
hereby, as to itself only, represents and warrants to the Company as follows:

(a)                  Organization; Authority. The Purchaser is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite corporate, limited liability
company or partnership power and authority to enter into and to consummate the
transactions contemplated by the Transaction Documents and otherwise to carry
out its obligations hereunder and thereunder. The execution, delivery and
performance by the Purchaser of the Transaction Documents to which it is a party
have been duly authorized by all necessary corporate or, if the Purchaser is not
a corporation, such partnership, limited liability company or other applicable
like action, on the part of the Purchaser. Each of the Transaction Documents to
which the Purchaser is a party has been duly executed by the Purchaser and, when
delivered by the Purchaser in accordance with terms hereof, will constitute the
valid and legally binding obligation of the Purchaser, enforceable against it in
accordance with its terms.

(b)                  Investment Intent. The Purchaser is acquiring the
Securities as principal for its own account for investment purposes and not with
a view to distributing or reselling such Securities or any part thereof in
violation of applicable securities laws, without prejudice, however, to the
Purchaser’s right at all times to sell or otherwise dispose of all or any part
of such Securities in compliance with applicable federal and state securities
laws. Nothing contained herein shall be deemed a representation or warranty by
the Purchaser to hold the Securities for any specific period of time. The
Purchaser understands that the Securities have not been registered under the
Securities Act, and therefore the Securities may not be sold, assigned or
transferred unless pursuant to (i) an effective registration statement under the
Securities Act with respect thereto or (ii) an available exemption from the
registration requirements of the Securities Act.

(c)                  Purchaser Status. At the time the Purchaser was offered the
Securities, it was, and at the date hereof it is, an “accredited investor” as
defined in Rule 501(a) under the Securities Act. The Purchaser is not a
registered broker-dealer under Section 15 of the Exchange Act.

(d)                 Experience of the Purchaser. The Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment. The Purchaser is able to bear
the economic risk of an investment in the Securities and, at the present time,
is able to afford a complete loss of such investment.

15

 



(e)                  Access to Data. The Purchaser has received and reviewed
information about the Company and has had an opportunity to discuss the
Company’s business, management and financial affairs with its management and to
review the Company’s facilities. The foregoing, however, does not limit or
modify the representations and warranties made by the Company in this Agreement
or any other provision in this Agreement or the right of the Purchaser to rely
thereon.

(f)                   Broker Fees. No broker, investment banker, financial
advisor or other Person is entitled to any broker’s, finder’s, financial
advisor’s or other similar fee or commission in connection with the transactions
contemplated hereby based upon arrangements made by or on behalf of the
Purchaser.

(g)                  No Other Representations or Warranties. Except for the
representations and warranties set forth in this Section 3.2, neither the
Purchaser nor any other Person makes any express or implied representation or
warranty with respect to the Purchaser or with respect to any other information
provided to the Company in connection with the transactions contemplated
hereunder.

ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES

4.1              Legends.

(a)                  Certificates evidencing the Preferred Stock and, when
issued, the Underlying Shares shall bear any legend as required by the “blue
sky” laws of any state and a restrictive legend in substantially the following
form, until such time as they may be resold without restriction as to current
public information, manner of sale or volume limitations under applicable
securities laws or as otherwise provided in Section 4.1(c):

THESE SECURITIES AND THE SECURITIES ISSUABLE UPON CONVERSION HEREOF HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED
FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OR (B) AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY OR (II) UNLESS SOLD PURSUANT TO RULE 144
UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.

16

 



(b)                  The Company acknowledges and agrees that the Purchaser may
from time to time pledge, and/or grant a security interest in, some or all of
the legended Securities in connection with applicable securities laws, pursuant
to a bona fide margin agreement in compliance with a bona fide margin loan. Such
a pledge would not be subject to approval or consent of the Company and no legal
opinion of legal counsel to the pledgee, secured party or pledgor shall be
required in connection with the pledge, but such legal opinion shall be required
in connection with a subsequent transfer or foreclosure following default by the
Purchaser’s transferee of the pledge. No notice shall be required of such
pledge, but the Purchaser’s transferee shall promptly notify the Company of any
such subsequent transfer or foreclosure. The Purchaser acknowledges that the
Company shall not be responsible for any pledges relating to, or the grant of
any security interest in, any of the Securities or for any agreement,
understanding or arrangement between the Purchaser and its pledgee or secured
party. At the Purchaser’s expense, the Company will execute and deliver such
reasonable documentation as a pledgee or secured party of Securities may
reasonably request in connection with a pledge or transfer of the Securities,
including the preparation and filing of any required prospectus supplement under
Rule 424(b)(3) of the Securities Act or other applicable provision of the
Securities Act to appropriately amend the list of selling stockholders
thereunder.

(c)                  The legend set forth in Section 4.1(a) above shall be
removed and the Company shall issue one or more certificates without such legend
or any other legend to the holder of the applicable Preferred Stock or
Underlying Shares upon which it is stamped or issue to such holder by electronic
delivery at the applicable balance account at the Depository Trust Company
(“DTC”), if (i) such Preferred Stock or Underlying Shares are registered for
resale under the Securities Act (provided that the Purchaser agrees to only sell
such Preferred Stock or Underlying Shares when, and as permitted, by the
effective registration statement permitting such resale), (ii) such Preferred
Stock or Underlying Shares are sold or transferred pursuant to Rule 144 (if the
transferor is not an Affiliate of the Company), or (iii) such Preferred Stock or
Underlying Shares are eligible for resale under the Securities Act without
regard to current public information, manner of sale or volume limitations. The
Company may request an opinion of counsel to the holder of any such Preferred
Stock or Underlying Shares and such other certifications as the Company shall
reasonably request with respect to the legal and factual grounds for the removal
of such legends. Any fees (with respect to the Company’s transfer agent, Company
counsel or otherwise) associated with the removal of such legend shall be borne
by the Company and the fees of any counsel to the holder shall be borne by such
holder. The Company may not make any notation on its records or give
instructions to its transfer agent that enlarge the restrictions on transfer set
forth in this Section 4.1. Certificates for Preferred Stock or Underlying Shares
subject to legend removal hereunder may be transmitted by the Company’s transfer
agent to the Purchaser by crediting the account of the Purchaser’s prime broker
with DTC.

4.2              Dilution. The Company acknowledges that the issuance of the
Securities (including the Underlying Shares) will result in dilution of the
outstanding shares of Common Stock, which dilution may be substantial under
certain market conditions. The Company further acknowledges that its obligations
under the Transaction Documents, including without limitation its obligation to
issue the Securities (including the Underlying Shares) pursuant to the
Transaction Documents, are unconditional and absolute and not subject to any
right of set off, counterclaim, delay or reduction, regardless of the effect of
any such dilution or any claim that the Company may have against the Purchaser.

17

 



4.3              Reservation and Listing of Securities. Unless the Purchaser
shall otherwise consent:

(a)                  The Company shall take all action necessary to have
authorized and reserved solely for the purpose of providing for the conversion
of all of the outstanding Preferred Stock, such number of shares of Common Stock
as shall from time to time equal to the number of shares sufficient to permit
the conversion, in full, of all of the outstanding Preferred Stock in accordance
with the terms of the Certificate of Designations but without regard to any
conversion limitations contained therein.

(b)                  The Company shall promptly following the removal of any
legends pursuant to Section 4.1(c) above, or the effectiveness of any Piggyback
Registration Statement, as applicable, (i) prepare and timely file with each
Trading Market an additional shares listing application covering all of the
shares of Common Stock issued or issuable under the Transaction Documents,
(ii) use best efforts to cause such shares of Common Stock to be approved for
listing on each Trading Market as soon as practicable thereafter, (iii) provide
to the Purchaser evidence of such listing, and (iv) use best efforts to maintain
the listing of such Common Stock on each such Trading Market or another Eligible
Market.

4.4              Conversion Procedures. The form of Conversion Notice included
in the Certificate of Designations sets forth the totality of the procedures
required by the Purchaser in order for the Purchaser to voluntarily convert the
Preferred Stock into Common Stock. No other information or instructions shall be
necessary to enable the Purchaser to convert the Preferred Stock into Common
Stock. The Company shall honor all conversions of the Preferred Stock and shall
deliver all Underlying Shares issuable upon conversion thereof, in each case in
accordance with the terms and conditions set forth in the Transaction Documents.

4.5              Securities Laws Disclosure; Publicity. Within four (4) Business
Days of the Closing Date, the Company shall file a Current Report on Form 8-K
with the Commission (the “8-K Filing”) describing the material terms of the
transactions contemplated by the Transaction Documents and including as exhibits
to such Current Report on Form 8-K this Agreement and the form of the
Certificate of Designations, in the form required by the Exchange Act.
Thereafter, the Company shall timely file any filings and notices required by
the Commission or applicable law with respect to the transactions contemplated
hereby and provide copies thereof to the Purchaser promptly after filing. The
Company shall, at least one (1) Trading Day prior to the filing or dissemination
of any disclosure required by this paragraph, provide a copy thereof to the
Purchaser for its review. The Company and the Purchaser shall consult with each
other in issuing any press releases or otherwise making public statements or
filings and other communications with the Commission or any regulatory agency or
Trading Market with respect to the transactions contemplated hereby, and neither
party shall issue any such press release or otherwise make any such public
statement, filing or other communication without the prior consent of the other,
except if such disclosure is required by law, in which case the disclosing party
shall promptly provide the other party with prior notice of such public
statement, filing or other communication. Notwithstanding the foregoing, the
Company shall not publicly disclose the name of the Purchaser, or include the
name of the Purchaser in any filing with the Commission or any regulatory agency
or Trading Market (other than the Registration Statement, the 8-K Filing and any
exhibits to filings made in respect of this transaction in accordance with
periodic filing requirements under the Exchange Act and any application to list
additional shares filed with the Trading Market), without the prior written
consent of the Purchaser, except to the extent such disclosure is required by
law, Trading Market regulations or the Commission, in which case the Company
shall provide the Purchaser with prior notice of such disclosure. In the event
of a breach of the foregoing covenant by the Company, any of its Subsidiaries,
or any of its or their respective officers, directors, employees and agents, in
addition to any other remedy provided herein or in the Transaction Documents,
the Purchaser shall have the right to require the Company to make a public
disclosure, in the form of a press release, public advertisement or otherwise,
of such material nonpublic information. The Purchaser shall not have any
liability to the Company, its Subsidiaries, or any of its or their respective
officers, directors, employees, stockholders or agents for any such disclosure.
Each press release disseminated by the Company during the twelve (12) months
prior to the Closing Date did not at the time of release contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.

18

 



4.6              Use of Proceeds. The Company may use the proceeds from the sale
of the Securities hereunder to repurchase or pay amounts due under the
Convertible Notes currently outstanding, for working capital purposes and/or for
general corporate purposes.

4.7              Covenants.

(a)                  For so long as the Preferred Shares remain outstanding, the
Company shall:

(i)            (A) do or cause to be done all things necessary to preserve and
keep in full force and effect its corporate existence and its rights and
franchises; (B) continue to conduct its business substantially as now conducted
or as otherwise currently contemplated and permitted under this Agreement; and
(C) at all times maintain, preserve and protect in all material respects all of
its assets and properties used or useful in the conduct of its business;

(ii)          keep adequate books and records with respect to its business
activities in which proper entries, reflecting all bona fide financial
transactions, are made in accordance with GAAP;

(iii)         comply in all material respects with (i) the applicable laws and
regulations wherever its business is conducted, (ii) the provisions of (A) the
Company Certificate and Company Bylaws and (B) the Certificate of Designations,
and (iii) all Material Contracts;

19

 



(iv)         promptly notify the Purchaser in writing of the occurrence of any
Breach Event;

(v)          give notice to Purchaser in writing within three (3) Business Days
of becoming aware of any litigation or Proceedings threatened in writing against
the Company or any of its Subsidiaries or any pending litigation and Proceedings
affecting the Company or any of its Subsidiaries or to which any of them is or
becomes a party involving a claim against any of them that could reasonably be
expected to result in a Material Adverse Effect, stating the nature and status
of such litigation or Proceedings; and

(vi)         (a) as soon as practicable, but in any event no later than the time
prescribed by the Commission (and, if not subject to the periodic reporting
requirements of the Exchange Act, no later than the ninetieth (90th) day after
the end of each fiscal year of the Company), deliver to Purchaser a balance
sheet as of the end of such fiscal year and an income statement and statement of
cash flow for such fiscal year, audited and certified by the Company’s
nationally recognized independent public accountants; and (b) as soon as
practicable, but in any event no later than the time prescribed by the
Commission (and, if not subject to the periodic reporting requirements of the
Exchange Act, no later than the forty-fifth (45th) day after the end of each
fiscal quarter of the Company), deliver to Purchaser an unaudited balance sheet,
income statement and statement of cash flows for such fiscal quarter, all
prepared in accordance with GAAP (except that such financial statements may (i)
be subject to normal year-end audit adjustments and (ii) not contain all notes
thereto that may be required in accordance with GAAP); provided that the filing
of any report with the SEC containing the foregoing information shall satisfy
the delivery requirements set forth herein.

(b)                  For so long as the Preferred Shares remain outstanding, the
Company shall not, directly or indirectly, and including in each case with
respect to any Significant Subsidiary (as applicable), without the affirmative
vote of the holders owning a majority of the outstanding shares of Preferred
Stock:

(i)            by operation of law or otherwise, (A) amend or restate (x) the
Company Certificate (excluding the Certificate of Designations) or Company
Bylaws in a manner that adversely affects the voting powers, preferences, rights
or privileges of the Preferred Stock or (y) the Certificate of Designations in
any manner, (B) convert the Company into any other organizational form, (C)
liquidate, dissolve or wind up the Company or any Significant Subsidiary or (D)
merge with, consolidate with, acquire all or substantially all of the assets or
capital stock of, or otherwise combine with or acquire or be acquired by, or
sell all or substantially all of the assets or capital stock to, any Person or
any operating division of any Person;

(ii)          (A) effect or consummate any Prohibited Issuance, (B) issue any
additional shares of Preferred Stock, (C) reclassify any capital stock, or (D)
directly or indirectly, redeem, purchase or otherwise acquire any capital stock
or set aside any monies for such a redemption, purchase or other acquisition of
its capital stock; provided that the Company may directly or indirectly, redeem,
purchase or otherwise acquire Securities if specifically permitted pursuant to
the Certificate of Designations and in all events in accordance with the terms
of the Certificate of Designations;

20

 



(iii)         set aside, declare or make any dividend payment or other
distribution of assets, properties, cash, rights, obligations or securities on
account of any shares or other interests in the Company, other than
distributions (A) or dividend payments in respect of the Preferred Shares in
accordance with the terms of the Certificate of Designations, (B) to directly or
indirectly redeem, purchase or otherwise acquire Securities if specifically
permitted pursuant to the Certificate of Designations and in all events in
accordance with the terms of the Certificate of Designations, and (C) of Common
Stock as a dividend on the Common Stock, to the extent specifically permitted by
the Certificate of Designations, distributed pro rata to the holders thereof;

(iv)         create, incur, assume or suffer to exist any Indebtedness of any
kind, other than certain existing Indebtedness of the Company as set forth on
Schedule 4.8 of this Agreement and any replacement financing thereto, provided
that any such replacement financing be on substantially similar terms as the
existing Indebtedness; or

(v)          enter into any agreement to do any of the foregoing or cause or
permit any Subsidiary of the Company directly or indirectly to take any actions
described in clauses (i) through (iv) above;

 

provided, that nothing set forth herein shall prohibit the Company from
repurchasing any of the Convertible Notes.

 

4.8              No Impairment. At all times after the date hereof, the Company
will not take or permit any action, or cause or permit any Subsidiary to take or
permit any action that impairs or adversely affects the rights of the Purchaser
under any Transaction Document.

4.9              Indemnification. If the Purchaser or any of its Affiliates or
any officer, director, partner, controlling person, employee or agent of the
Purchaser or any of its Affiliates (a “Related Person”) becomes involved in any
capacity in any Proceeding brought by or against any Person in connection with
or as a result of the transactions contemplated by the Transaction Documents,
the Company will indemnify and hold harmless the Purchaser or Related Person for
its reasonable legal and other expenses (including the reasonable costs of any
investigation, preparation and travel) and for any Losses incurred in connection
therewith, as such expenses or Losses are incurred, excluding only Losses that
result directly from the Purchaser’s or Related Person’s gross negligence or
willful misconduct. In addition, the Company shall indemnify and hold harmless
the Purchaser and Related Person from and against any and all Losses, as
incurred, arising out of or relating to any misrepresentation or breach by the
Company or any Subsidiary of any of the representations, warranties or covenants
made by the Company or any Subsidiary in this Agreement or any other Transaction
Document, or any allegation by a third party that, if true, would constitute
such a breach or misrepresentation. The conduct of any Proceedings for which
indemnification is available under this paragraph shall be governed by
Section 6.5 below. The indemnification obligations of the Company under this
paragraph shall be in addition to any liability that the Company or any
Subsidiary may otherwise have and shall be binding upon and inure to the benefit
of any successors, assigns, heirs and personal representatives of the Purchaser
and any such Related Persons. If the Company or any Subsidiary breaches its
obligations under any Transaction Document, then, in addition to any other
liabilities the Company may have under any Transaction Document or applicable
law, the Company shall pay or reimburse the Purchaser on demand for all costs of
collection and enforcement (including reasonable attorneys fees and expenses).
Without limiting the generality of the foregoing, the Company specifically
agrees to reimburse the Purchaser on demand for all costs of enforcing the
indemnification obligations in this paragraph.

21

 



4.10          Shareholders Rights Plan. No claim will be made or enforced by the
Company or any other Person that the Purchaser is an “Acquiring Person” or any
similar term under any stockholders rights plan or similar plan or arrangement
in effect or hereafter adopted by the Company, or that the Purchaser could be
deemed to trigger the provisions of any such plan or arrangement, by virtue of
receiving Securities under the Transaction Documents or under any other
agreement between the Company and the Purchaser.

4.11          Access. In addition to any other rights provided by law or set
forth herein, from and after the date of this Agreement, the Company shall, and
shall cause each of the Subsidiaries, to give Purchaser and its representatives,
at the request of Purchaser, access during reasonable business hours to (a) all
properties, assets, books, contracts, commitments, reports and records relating
to the Company and the Subsidiaries, and (b) the management, accountants,
lenders, customers and suppliers of the Company and the Subsidiaries; provided,
however, that the Company shall not be required to provide Purchaser access to
any information or Persons if the Company reasonably determines that access to
such information or Persons (x) would adversely affect the attorney-client
privilege between the Company and its counsel and cannot be provided to
Purchaser in a manner that would avoid the adverse effect on the attorney-client
privilege between the Company and its counsel, (y) would result in the
disclosure of trade secrets, material nonpublic information or other
confidential or proprietary information and cannot be provided to Purchaser in a
manner that would avoid the disclosure of trade secrets, material nonpublic
information or other confidential or proprietary information, or (z) would
violate the requirements of any Governmental Authority, applicable law or
regulation with respect to the confidentiality of information or security
clearances and cannot be provided to Purchaser in a manner that would not
violate any such requirements, law or regulation; provided further that the
Company shall be required to provide Purchaser with access to the information
contemplated in clause (y) if Purchaser signs a customary confidentiality
agreement with the Company with respect to such information.

4.12          Amendments to Transaction Documents. Without the prior written
consent of Purchaser, the Company shall not, and shall not permit any of its
Subsidiaries to, enter into or become or remain subject to any agreement or
instrument, except for the Transaction Documents, that would prohibit or require
the consent of any Person to any amendment, modification or supplement to any of
the Transaction Documents.

4.13          Further Assurances. The parties to this Agreement agree to make,
execute and deliver all such additional and further acts, things, deeds and
instruments, as Purchaser may reasonably require with respect to the Company,
and the Company may reasonably require with respect to the Purchaser, to
document and consummate the transactions contemplated hereby in a manner
consistent herewith and to vest completely in and insure the Purchaser or the
Company their respective rights under this Agreement and the other Transaction
Documents.

22

 



4.14          Best Efforts. Each party shall use its best efforts timely to
satisfy each of the covenants and the conditions to be satisfied by it as
provided in Section 5 of this Agreement.

4.15          Stockholder Approval.

(a)      To the extent required by the rules and regulations of the Principal
Market applicable to the Company, the Company shall use its commercially
reasonable best efforts to obtain the approval of its stockholders to issue any
Underlying Shares and to otherwise perform its respective obligations under the
Transactions Documents, including approving (i) the issuance of in excess of
19.99% of the shares of Common Stock outstanding on the date of this Agreement
at a price, determined in accordance with the rules and regulations of the
Principal Market, that may be less than the greater of book or market value and
(ii) any potential change of control of the Company which may occur as a result
of the transactions contemplated by the Transaction Documents (the “Stockholder
Approval”).

(b)      In furtherance of the obligations of the Company under Section 4.15(a),
and only to the extent required by the rules and regulations of the Principal
Market applicable to the Company, (i) the Board of Directors of the Company
shall adopt proper resolutions authorizing the actions set forth in Section
4.15(a) above, (ii) the Board of Directors of the Company shall recommend and
the Company shall otherwise use its commercially reasonable best efforts to
promptly and duly obtain Stockholder Approval, including, without limitation, by
filing any required proxy materials with the Principal Market and the
Commission, by delivering proxy materials to its stockholders in furtherance
thereof as soon as practicable thereafter, by soliciting proxies from its
stockholders in connection therewith in the same manner as all other management
proposals in such proxy statement and having all management-appointed
proxy-holders vote their proxies in favor of such proposals to carry out such
resolutions and (iii) within three Business Days of obtaining such Stockholder
Approval, take all actions necessary to effectuate the actions set forth in
Section 4.15(a) above. If the Company does not obtain Stockholder Approval at
the first meeting (the “First Meeting”), the Company shall in addition to
satisfying clauses (i), (ii) and (iii) as contemplated above, call a special
meeting of its stockholders as soon as reasonably practicable but in no event
later than ninety (90) days following the First Meeting to seek Stockholder
Approval until the date Stockholder Approval is obtained.

ARTICLE V.
CONDITIONS

5.1              Conditions Precedent to the Obligations of the Purchaser. The
obligation of the Purchaser to acquire the Preferred Shares at the Closing is
subject to the satisfaction or waiver by the Purchaser, at or before the
Closing, of each of the following conditions:

(a)                  Representations and Warranties. The representations and
warranties of the Company contained herein shall be true and correct in all
material respects (except to the extent such representations and warranties are
qualified as to materiality, in which case such representations and warranties
shall be true and correct in all respects);

23

 



(b)                  Performance. The Company shall have performed, satisfied
and complied in all material respects with all covenants, agreements and
conditions required by the Transaction Documents to be performed, satisfied or
complied with by it at or prior to the Closing;

(c)                  No Injunction. No statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by any court or Governmental Authority of competent
jurisdiction that prohibits the consummation of any of the transactions
contemplated by the Transaction Documents;

(d)                 Adverse Changes. On and as of the Closing Date, there shall
not exist any Material Adverse Effect with respect to the Company;

(e)                  No Suspensions of Trading in Common Stock; Listing. Trading
in the Common Stock shall not have been suspended by the Commission or any
Trading Market (except for any suspensions of trading of not more than one
Trading Day solely to permit dissemination of material information regarding the
Company), and the Common Stock shall be listed for trading on an Eligible
Market;

(f)                   Secretary of State Certificates. The Purchaser shall have
received Certificates, as of a recent date, of the Secretary of State of
Delaware and each other jurisdiction where a Subsidiary is organized showing the
Company and each Subsidiary, as applicable, to be validly existing in their
respective jurisdictions of organization and in good standing;

(g)                  Required Approvals. All Required Approvals shall have been
obtained reasonably satisfactory in form and substance to the Purchaser.

(h)                  Other Documents. All other Transaction Documents, opinions,
certificates and other instruments and all proceedings in connection with the
transactions contemplated by this Agreement shall be reasonably satisfactory in
form and substance to the Purchaser. The Purchaser shall have received copies of
all other documents, opinions, certificates and instruments required to be
delivered at the Closing pursuant to Section 2.3(a) hereof and all other
documents, opinions, certificates and instruments reasonably requested thereby,
with respect to the transactions contemplated by this Agreement and the other
Transaction Documents in form and substance satisfactory to the Purchaser.

5.2              Conditions Precedent to the Obligations of the Company. The
obligation of the Company to sell the Preferred Shares at the Closing is subject
to the satisfaction or waiver by the Company, at or before the Closing, of each
of the following conditions:

(a)                  Representations and Warranties. The representations and
warranties of the Purchaser contained herein shall be true and correct in all
material respects (except to the extent such representations and warranties are
qualified as to materiality, in which case such representations and warranties
shall be true and correct in all respects);

(b)                  Performance. The Purchaser shall have performed, satisfied
and complied in all material respects with all covenants, agreements and
conditions required by the Transaction Documents to be performed, satisfied or
complied with by the Purchaser at or prior to the Closing; and

24

 



(c)                  No Injunction. No statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by any court or Governmental Authority of competent
jurisdiction that prohibits the consummation of any of the transactions
contemplated by the Transaction Documents.

ARTICLE VI.
REGISTRATION RIGHTS

6.1              Piggyback Registration Requirements. The Company shall use its
commercially reasonable efforts to effect the piggyback registration of the
Registrable Securities (including, without limitation, the execution of an
undertaking to file post-effective amendments, appropriate qualification under
applicable blue sky or other state securities laws and appropriate compliance
with applicable regulations issued under the Securities Act) as would permit or
facilitate the sale or distribution of all the Registrable Securities in the
manner (including manner of sale) and in all states reasonably requested by the
Holder in accordance with the following:

(a)                  If at any time after the Closing Date the Company proposes
to register the offer and sale of any shares of its Common Stock under the
Securities Act (other than a registration (A) pursuant to a registration
statement on Form S-8 (or other registration solely relating to an offering or
sale to employees or directors of the Company pursuant to any employee stock
plan or other employee benefit arrangement), (B) pursuant to a registration
statement on Form S-4 (or similar form that relates to a transaction subject to
Rule 145 under the Securities Act or any successor rule thereto), or (C) in
connection with any dividend or distribution reinvestment or similar plan),
whether for its own account or for the account of one or more stockholders of
the Company and the form of Registration Statement (a “Piggyback Registration
Statement”) to be used may be used for any registration of securities of the
Company, the Company shall give prompt written notice (in any event no later
than 30 days prior to the filing of such registration statement) to the Holder
of the Registrable Securities of its intention to effect such a registration
and, shall include in such Registration Statement all Registrable Securities
with respect to which the Company has received written requests for inclusion
from the Holders of Registrable Securities within 20 days after the Company’s
notice has been given to each such Holder. The Company may postpone or withdraw
the filing or the effectiveness of a Piggyback Registration Statement at any
time in its sole discretion. Each Holder of Registrable Securities shall furnish
to the Company or the underwriter(s) (if any) in respect of the offering
pursuant to the subject Registration Statement, as applicable, such information
regarding the Holder and the distribution proposed by it as the Company may
reasonably request in connection with any registration or offering referred to
in this Section. Each Holder of Registrable Securities shall cooperate as
reasonably requested by the Company in connection with the preparation of the
Registration Statement with respect to such registration, and for so long as the
Company is obligated to file and keep effective such Registration Statement,
shall provide to the Company, in writing, for use in the Registration Statement,
all such information regarding the Holder of Registrable Securities of and its
plan of distribution of shares of Common Stock included in such Registration
Statement as may be reasonably necessary to enable the Company to prepare such
Registration Statement, to maintain the currency and effectiveness thereof and
otherwise to comply with all applicable requirements of law in connection
therewith. Notwithstanding anything to the contrary in this Section, if a
piggyback registration is initiated as a primary underwritten offering on behalf
of the Company and the managing underwriter advises the Company and the Holders
of Registrable Securities (if any Holders of Registrable Securities have elected
to include Registrable Securities in such piggyback registration) in writing
that in its reasonable and good faith opinion the number of shares of Common
Stock proposed to be included in such registration or takedown, including all
Registrable Securities and all other shares of Common Stock proposed to be
included in such underwritten offering, exceeds the number of shares of Common
Stock which can be sold in such offering and/or that the number of shares of
Common Stock proposed to be included in any such registration would adversely
affect the price per share of the Common Stock to be sold in such offering, the
Company shall include in such registration or takedown (i) first, the shares of
Common Stock that the Company proposes to sell; (ii) second, the shares of
Common Stock requested to be included therein by Holders of Registrable
Securities, allocated pro rata among all such Holders on the basis of the number
of Registrable Securities owned by each such Holder or in such manner as they
may otherwise agree; and (iii) third, the shares of Common Stock requested to be
included therein by Holders of Common Stock other than Holders of Registrable
Securities, allocated among such Holders in such manner as they may agree.

25

 



(b)                  The Company’s commercially reasonable efforts to effect the
piggyback registration of the Registrable Securities shall include, without
limitation, the following:

(i)            Cause such Registration Statement and other filings to be
declared effective as soon as commercially reasonably possible.

(ii)          Prepare and file with the SEC such amendments and supplements to
such Registration Statement and the prospectus used in connection with such
Registration Statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
Registration Statement and notify the Holders of the filing and effectiveness of
such Registration Statement and any amendments or supplements.

(iii)         Furnish to each Holder that has Registrable Securities included in
the Registration Statement such numbers of copies of a current prospectus
conforming with the requirements of the Securities Act, copies of the
Registration Statement, any amendment or supplement thereto and any documents
incorporated by reference therein and such other documents as such Holder may
reasonably require in order to facilitate the disposition of Registrable
Securities owned by such Holder.

(iv)         Register and qualify the securities covered by such Registration
Statement under the securities or “Blue Sky” laws of all domestic jurisdictions;
provided that the Company shall not be required in connection therewith or as a
condition thereto to qualify to do business or to file a general consent to
service of process in any such states or jurisdictions.

(v)          Notify promptly each Holder that has Registrable Securities
included in the Registration Statement of the happening of any event (but not
the substance or details of any such event) of which the Company has knowledge
as a result of which the prospectus (including any supplements thereto or
thereof) included in such Registration Statement, as then in effect, includes an
untrue statement of material fact or omits to state a material fact required to
be stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing (each an “Event”), and use its best
efforts to promptly update and/or correct such prospectus. Each Holder will hold
in confidence and will not make any disclosure of any such Event and any related
information disclosed by the Company.

26

 



(vi)         Notify each Holder of the issuance by the SEC or any state
securities commission or agency of any stop order suspending the effectiveness
of the Registration Statement or the threat or initiation of any proceedings for
that purpose. The Company shall use its best efforts to prevent the issuance of
any stop order and, if any stop order is issued, to obtain the lifting thereof
at the earliest possible time.

(vii)        List the Registrable Securities covered by such Registration
Statement with all securities exchange(s) and/or markets on which the Common
Stock is then listed and prepare and file any required filings with the Nasdaq
Stock Market or any other exchange or market where the shares of Common Stock
are traded.

(viii)      Take all steps reasonably necessary to enable Holders to avail
themselves of the prospectus delivery mechanism set forth in Rule 153 (or
successor thereto) under the Securities Act.

(c)                  Notwithstanding the obligations under this Section 6 or any
other provision of this Agreement, if (i) in the good faith judgment of the
Company, following consultation with legal counsel, it would be detrimental to
the Company and its stockholders for resales of Registrable Securities to be
made pursuant to the Registration Statement due to the existence of a material
development or potential material development involving the Company that the
Company would be obligated to disclose in the Registration Statement, which
disclosure would be premature or otherwise inadvisable at such time or would
have a material adverse effect upon the Company and its stockholders, or (ii) in
the good faith judgment of the Company, it would adversely affect or require
premature disclosure of the filing of a Company-initiated registration of any
class of its equity securities, then the Company will have the right to suspend
the use of the Registration Statement for a period of not more than 90
consecutive calendar days, but only if the Company reasonably concludes, after
consultation with outside legal counsel, that the failure to suspend the use of
the Registration Statement as such would create a risk of a material liability
or violation under applicable securities laws or regulations.

(d)                 During the registration period, the Company will make
available, upon reasonable advance notice during normal business hours, for
inspection by any Holder whose Registrable Securities are being sold pursuant to
a Registration Statement, all pertinent financial and other records, pertinent
corporate documents and properties of the Company (collectively, the “Records”)
as reasonably necessary to enable each such Holder to exercise its due diligence
responsibility in connection with or related to the contemplated offering. The
Company will cause its officers, directors and employees to supply all
information that any Holder may reasonably request for purposes of performing
such due diligence.

27

 



(e)                  Each Holder will hold in confidence, use only in connection
with the contemplated offering and not make any disclosure of all Records and
other information that the Company determines in good faith to be confidential,
and of which determination the Holders are so notified, unless (i) the
disclosure of such Records is necessary to avoid or correct a misstatement or
omission in any Registration Statement, (ii) the release of such Records is
ordered pursuant to a subpoena or other order from a court or government body of
competent jurisdiction, (iii) the information in such Records has been made
generally available to the public other than by disclosure in violation of this
or any other agreement (to the knowledge of the relevant Holder), (iv) the
Records or other information was developed independently by the Holder without
breach of this Agreement, (v) the information was known to the Holder before
receipt of such information from the Company, or (vi) the information was
disclosed to the Holder by a third party not under an obligation of
confidentiality. However, a Holder may make disclosure of such Records and other
information to any attorney, adviser, or other third party retained by it that
needs to know the information as determined in good faith by the Holder (the
“Holder Representative”), if the Holder advises the Holder Representative of the
confidentiality provisions of this Section 6.1(e), but the Holder will be liable
for any act or omission of any of its Holder Representatives relative to such
information as if the act or omission was that of the Holder. The Company is not
required to disclose any confidential information in the Records to any Holder
unless and until such Holder has entered into a confidentiality agreement (in
form and substance satisfactory to the Company) with the Company with respect
thereto, substantially to the effect of this Section 6.1(e). Unless legally
prohibited from so doing, each Holder will, upon learning that disclosure of
Records containing confidential information is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
notice to the Company and allow the Company, at the Company’s expense, to
undertake appropriate action to prevent disclosure of, or to obtain a protective
order for, the Records deemed confidential. Nothing herein will be deemed to
limit the Holder’s ability to sell Registrable Securities in a manner that is
otherwise consistent with applicable laws and regulations.

6.2              Registration Expenses. All Registration Expenses in connection
with any registration, qualification or compliance with registration pursuant to
this Agreement shall be borne by the Company, and all Selling Expenses of a
Holder shall be borne by such Holder.

6.3              Registration on Form S-3. The Company shall use its reasonable
best efforts to meet the “registrant eligibility” requirements for a secondary
offering set forth in the general instructions to Form S-3 or any comparable or
successor form or forms, or in the event that the Company is ineligible to use
such form, such form as the Company is eligible to use under the Securities Act,
provided that if such other form is used, the Company shall convert such other
form to a Form S-3 as soon as the Company becomes so eligible.

6.4              Registration Period. In the case of the registration effected
by the Company pursuant to this Agreement, the Company shall keep such
registration effective until the date on which all the Holders have completed
the sales or distribution described in the Registration Statement relating
thereto or, if earlier until such Registrable Securities may be sold by the
Holders under Rule 144 (provided that the Company’s transfer agent has accepted
an instruction from the Company to such effect).

28

 



6.5              Indemnification.

(a)                  Indemnification by the Company. The Company shall,
notwithstanding any termination of this Agreement, indemnify and hold harmless
each Holder, the officers, directors, partners, members, agents, brokers
(including brokers who offer and sell Registrable Securities as principal as a
result of a pledge or any failure to perform under a margin call of Common
Stock), investment advisors and employees of each of them, each Person who
controls each Holder (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) and the officers, directors, partners, members,
agents and employees of each such controlling Person, to the fullest extent
permitted by applicable law, from and against any and all Losses, as incurred,
arising out of or relating to any untrue or alleged untrue statement of a
material fact contained in the Registration Statement, any Prospectus or any
form of prospectus or in any amendment or supplement thereto or in any
preliminary prospectus, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any Prospectus or form of prospectus or
supplement thereto, in the light of the circumstances under which they were
made) not misleading, except to the extent, but only to the extent, that such
untrue statements, alleged untrue statements, omissions or alleged omissions are
based solely upon information regarding a Holder furnished in writing to the
Company by such Holder expressly for use therein, or to the extent that such
information relates to a Holder or such Holder’s proposed method of distribution
of Registrable Securities and was reviewed and expressly approved in writing by
the Holder expressly for use in the Registration Statement, such Prospectus or
such form of Prospectus or in any amendment or supplement thereto.

(b)                  Indemnification by the Purchaser. Each Holder shall
indemnify and hold harmless the Company, its directors, officers, agents and
employees, each Person who controls the Company (within the meaning of Section
15 of the Securities Act and Section 20 of the Exchange Act), and the directors,
officers, agents or employees of such controlling Persons, to the fullest extent
permitted by applicable law, from and against all Losses (as determined by a
court of competent jurisdiction in a final judgment not subject to appeal or
review) arising solely out of any untrue statement of a material fact contained
in the Registration Statement, any Prospectus, or any form of prospectus, or in
any amendment or supplement thereto, or arising solely out of any omission of a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any Prospectus or form of prospectus or supplement
thereto, in light of the circumstances under which they were made) not
misleading to the extent, but only to the extent, that such untrue statement or
omission is based solely upon information regarding the Holder furnished in
writing to the Company by the Holder expressly for use in such Registration
Statement or Prospectus, or to the extent that such information relates to the
Holder or the Holder’s proposed method of distribution of Registrable Securities
and was reviewed and expressly approved in writing by the Holder expressly for
use in the Registration Statement, such Prospectus or such form of Prospectus or
in any amendment or supplement thereto. In no event shall the liability of any
Holder hereunder be greater in amount than the dollar amount of the net proceeds
received by the Holder upon the sale of the Registrable Securities giving rise
to such indemnification obligation.

29

 



(c)                  Conduct of Indemnification Proceedings.

(i)            If any Proceeding shall be brought or asserted against any Person
entitled to indemnity hereunder (an “Indemnified Party”), such Indemnified Party
shall promptly notify the Person from whom indemnity is sought (the
“Indemnifying Party”) in writing, and the Indemnifying Party shall assume the
defense thereof, including the employment of counsel reasonably satisfactory to
the Indemnified Party and the payment of all fees and expenses incurred in
connection with defense thereof; provided, that the failure of any Indemnified
Party to give such notice shall not relieve the Indemnifying Party of its
obligations or liabilities pursuant to this Agreement, except (and only) to the
extent that it shall be finally determined by a court of competent jurisdiction
(which determination is not subject to appeal or further review) that such
failure shall have proximately and materially adversely prejudiced the
Indemnifying Party.

(ii)          An Indemnified Party shall have the right to employ separate
counsel in any such Proceeding and to participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of such
Indemnified Party or Parties unless: (i) the Indemnifying Party has agreed in
writing to pay such fees and expenses; or (ii) the Indemnifying Party shall have
failed promptly to assume the defense of such Proceeding and to employ counsel
reasonably satisfactory to such Indemnified Party in any such Proceeding; or
(iii) the named parties to any such Proceeding (including any impleaded parties)
include both such Indemnified Party and the Indemnifying Party, and such
Indemnified Party shall have been advised by counsel that a conflict of interest
is likely to exist if the same counsel were to represent such Indemnified Party
and the Indemnifying Party (in which case, if such Indemnified Party notifies
the Indemnifying Party in writing that it elects to employ separate counsel at
the expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and such counsel shall be at the expense of
the Indemnifying Party). The Indemnifying Party shall not be liable for any
settlement of any such Proceeding effected without its written consent, which
consent shall not be unreasonably withheld. No Indemnifying Party shall, without
the prior written consent of the Indemnified Party, effect any settlement of any
pending Proceeding in respect of which any Indemnified Party is a party, unless
such settlement includes an unconditional release of such Indemnified Party from
all liability on claims that are the subject matter of such Proceeding.

(iii)         All fees and expenses of the Indemnified Party (including
reasonable fees and expenses to the extent incurred in connection with
investigating or preparing to defend such Proceeding in a manner not
inconsistent with this Section) shall be paid to the Indemnified Party, as
incurred, within ten (10) Trading Days of written notice thereof to the
Indemnifying Party (regardless of whether it is ultimately determined that an
Indemnified Party is not entitled to indemnification hereunder; provided, that
the Indemnifying Party may require such Indemnified Party to undertake to
reimburse all such fees and expenses to the extent it is finally judicially
determined that such Indemnified Party is not entitled to indemnification
hereunder).

30

 



6.6              Contribution.

(a)                  If a claim for indemnification under Section 6.5 is
unavailable to an Indemnified Party (by reason of public policy or otherwise),
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations. The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include any reasonable attorneys’ or other
reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.

(b)                  The parties hereto agree that it would not be just and
equitable if contribution pursuant to this Section 6.6(b) were determined by pro
rata allocation or by any other method of allocation that does not take into
account the equitable considerations referred to in the immediately preceding
paragraph. Notwithstanding the provisions of this Section 6.6(b), the Purchaser
shall not be required to contribute, in the aggregate, any amount in excess of
the amount by which the net proceeds actually received by the Purchaser from the
sale of the Registrable Securities subject to the Proceeding exceeds the amount
of any damages that the Purchaser has otherwise been required to pay by reason
of such untrue or alleged untrue statement or omission or alleged omission. No
Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation.

(c)                  The indemnity and contribution agreements contained in this
Section are in addition to any liability that the Indemnifying Parties may have
to the Indemnified Parties.

ARTICLE VII.
MISCELLANEOUS

7.1              Fees and Expenses. The parties hereto shall pay their own costs
and expenses in connection herewith. The Company shall pay all transfer agent
fees, stamp taxes and other taxes and duties levied in connection with the
issuance of any Securities.

7.2              Entire Agreement. The Transaction Documents, together with the
Exhibits and Schedules thereto and the respective nondisclosure agreements
between the Company and the Purchaser, contain the entire understanding of the
parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules. At or after the Closing, and without further consideration, the
Company will execute and deliver to the Purchaser such further documents as may
be reasonably requested in order to give practical effect to the intention of
the parties under the Transaction Documents.

31

 



7.3              Notices. Any and all notices or other communications or
deliveries required or permitted to be provided under this Agreement or any
other Transaction Document shall be in writing and shall be deemed given and
effective on the earliest of (i) the date of transmission, if such notice or
communication is delivered via email or facsimile at the email address or
facsimile number specified in this Section prior to 5:30 p.m. (New York City
time) on a Trading Day, (ii) the Trading Day after the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
specified in this Section later than 5:30 p.m. (New York City time) on any date
and earlier than 11:59 p.m. (New York City time) on such date, (iii) the Trading
Day following the date of mailing, if sent by nationally recognized overnight
courier service, specifying next business day delivery or (iv) upon actual
receipt by the party to whom such notice is required to be given if delivered by
hand. The address for such notices and communications shall be as follows:

If to the Company:

ModusLink Global Solutions, Inc.
1601 Trapelo Road
Suite 170
Waltham, MA 02451
Attn.: Louis J. Belandi

With a copy to:

Littman Krooks LLP
655 Third Avenue, 20th Floor
New York, New York 10017
Attn.: Martin W. Enright, Esq.
Email: menright@littmankrooks.com
Fax: 212-490-2990

If to Purchaser:

SPH Group Holdings LLC
590 Madison Avenue
New York, NY 10022
Attn: Jack L. Howard

With a copy to:

Olshan Frome Wolosky LLP
1325 Avenue of the Americas
New York, NY 10019
Attn.: Steve Wolosky and Adam Finerman
Email: swolosky@olshanlaw.com and afinerman@olshanlaw.com
Fax: 212-451-2222

or such other address as may be designated in writing hereafter, in the same
manner, by such Person by two (2) Trading Days’ prior notice to the other party
in accordance with this Section 7.3.

32

 



7.4              Amendments; Waivers. No provision of this Agreement may be
waived or amended except in a written instrument signed by Purchaser and the
Company. No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of either party
to exercise any right hereunder in any manner impair the exercise of any such
right. Notwithstanding the foregoing, a waiver or consent to depart from the
provisions hereof with respect to a matter that relates exclusively to the
rights of Purchasers under Article VI and that does not directly or indirectly
affect the rights of other Purchasers may be given by Purchasers holding at
least a majority of the Registrable Securities to which such waiver or consent
relates. No consideration shall be offered or paid to any Person to amend or
consent to a waiver or modification of any provision of any of the Transaction
Documents unless the same consideration also is offered on identical terms to
all of the parties to the Transaction Documents that are holders of Preferred
Shares.

7.5              Construction. The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

7.6              Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties and their successors and permitted
assigns. The Company may not assign this Agreement or any rights or obligations
hereunder, without the prior written consent of the Purchaser. The Purchaser may
assign its rights under this Agreement to any Person to whom the Purchaser
assigns or transfers any Securities, provided such transferee agrees in writing
to be bound, with respect to the transferred Securities, by the provisions
hereof and of the applicable Transaction Documents that apply to the
“Purchaser.” Notwithstanding anything to the contrary herein, Securities may be
pledged to any Person in connection with a bona fide margin account or other
loan or financing arrangement secured by such Securities.

7.7              No Third-Party Beneficiaries. This Agreement is intended for
the benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except that each Related Person is an intended third party
beneficiary of Section 4.9 and each Indemnified Party is an intended third party
beneficiary of Section 6.5 and (in each case) may enforce the provisions of such
Sections directly against the parties with obligations thereunder.

7.8              Governing Law; Venue; Waiver of Jury Trial. All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by and construed and enforced in accordance with the
internal laws of the State of New York (except for matters governed by corporate
law in the State of Delaware), without regard to the principles of conflicts of
law thereof. Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this agreement (whether brought against a party hereto or its respective
affiliates, directors, officers, stockholders, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of New
York, Borough of Manhattan. Each party hereto hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in the City of
New York, Borough of Manhattan for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of this Agreement), and hereby
irrevocably waives, and agrees not to assert in any Proceeding, any claim that
it is not personally subject to the jurisdiction of any such court, that such
Proceeding is improper. Each party hereto hereby irrevocably waives personal
service of process and consents to process being served in any such Proceeding
by mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. Each party hereto hereby irrevocably waives, to the fullest
extent permitted by applicable law, any and all right to trial by jury in any
Proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.

33

 



7.9              Survival. The representations, warranties, agreements and
covenants contained herein shall survive the Closing.

7.10          Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page were an original thereof.

7.11          Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt in good faith to agree
upon a valid and enforceable provision that is a reasonable substitute therefor,
and upon so agreeing, shall incorporate such substitute provision in this
Agreement.

7.12          Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever the Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then the
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights.

7.13          Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities.

34

 



7.14          Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchaser and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agree that, in any
action for specific performance of any such obligation, it shall not assert or
shall waive the defense that a remedy at law would be adequate.

7.15          Payment Set Aside. To the extent that the Company makes a payment
or payments to the Purchaser hereunder or under any other Transaction Document
or the Purchaser enforces or exercises its rights hereunder or thereunder, and
such payment or payments or the proceeds of such enforcement or exercise or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside, recovered from, disgorged by or are required to be
refunded, repaid or otherwise restored to the Company by a trustee, receiver or
any other person under any law (including, without limitation, any bankruptcy
law, state or federal law, common law or equitable cause of action), then to the
extent of any such restoration the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such enforcement or setoff had not
occurred.

7.16          Adjustments in Share Numbers and Prices. In the event of any stock
split, subdivision, dividend or distribution payable in shares of Common Stock
(or other securities or rights convertible into, or entitling the holder thereof
to receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof, each
reference in this Agreement to a number of shares or a price per share shall be
amended to appropriately account for such event.

7.17          Construction. The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.

7.18          Legal Counsel. The Purchaser has engaged Olshan as its legal
counsel in connection with the preparation of this Agreement. Olshan has
previously represented and/or concurrently represents the interests of the
Purchaser, the Company, and/or parties related thereto in connection with
matters other than the preparation of this Agreement and may represent such
Persons in the future. The Company: (i) approves of Olshan’s representation of
the Purchaser in the preparation of this Agreement; and (ii) acknowledges that
Olshan has not been engaged by the Company, the Board or the Special Committee
to protect or represent the interests of the Company in connection with the
preparation of this Agreement, and that actual or potential conflicts of
interest may exist among the Purchaser and the Company in connection with the
preparation of this Agreement. In addition, the Company: (iii) acknowledges the
possibility of a future conflict or dispute among the Company and the Purchaser;
and (iv) acknowledges the possibility that, under the laws and ethical rules
governing the conduct of attorneys, Olshan may be precluded from representing
the Purchaser and/or the Company in connection with any such conflict or
dispute. Nothing in this Section 7.18 shall preclude the Purchaser from
selecting different legal counsel to represent it at any time in the future and
the Company shall be deemed by virtue of this Section 7.18 to have waived its
right to object to any conflict of interest relating to matters other than this
Agreement or the transactions contemplated herein.

35

 



IN WITNESS WHEREOF, the parties hereto have caused this Preferred Stock Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

  MODUSLINK GLOBAL SOLUTIONS, INC.             By:

/s/ Louis J. Belardi

    Name: Louis J. Belardi     Title: Chief Financial Officer

 

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE OF THE PURCHASER FOLLOWS]

36

 



    PURCHASER:     SPH GROUP HOLDINGS LLC

 

  By: Steel Partners Holdings GP Inc.
Manager

 

  By:

/s/ Jack L. Howard

    Name: Jack L. Howard     Title: President

 

 



Schedule A

Name of Purchaser Number of Preferred Shares Aggregate Purchase Price SPH Group
Holdings LLC 35,000 $35,000,000

  



37

 



 

EXHIBIT A

Form of Certificate of Designations

38



 

